Appellants' first, second, and third assignments of error complain of errors in the charge of the court below. The portion of the charge first complained of is, in substance, that if appellants were guilty of negligence in allowing the coupling apparatus of the car that caused appellee's injury to become defective, and if appellee, without negligence on his own part, while coupling the car was caught between the cars and injured, defendants would be liable.
This charge was erroneous in not including in the enumeration of the facts essential to a recovery the further fact that the injury must have resulted from the defective condition of the coupling apparatus.
The same error occurs in the two paragraphs of the charge in which is defined the liability of the master for negligent failure to inform servants of extra hazards to arise from the use of a car of an unusual and more than ordinarily dangerous construction. In neither instruction is the fact that the failure on the part of the master to perform his duty in this respect must have proximately caused the hurt to appellee made one of the conditions of his liability.
It can not be said that the evidence so conclusively showed that appellee was hurt by a defect in the coupling appliances of the car, or as the result of a failure of appellants to warn him of the unusual danger incident to the act of coupling it, as to warrant the court in assuming these facts to be established. The instructions should have been so shaped as to leave it to the jury to find whether or not either or both of them were proven.
The charge in previous parts stated the case as one in which the plaintiff sought to recover for injuries received by reason of a "defective car" and "defective machinery," and instructed, in substance, that if plaintiff's injury was caused by a defective car, defendants would be liable, if the other facts essential to a recovery were shown; and it is claimed that this cured the errors in the subsequent and more specific directions. But the jury were not told here or elsewhere in the charge that appellants would not be liable if the defect did not proximately cause the injury, and the instructions complained of in effect charge them that liability would attach without proof of that fact. By the fifth special charge asked by appellants and refused by the court, the proposition that the alleged defect in the drawhead must have proximately caused the injury *Page 265 
before liability could arise therefrom, was requested as the law of the case.
As this rule was nowhere contained in the charge, it should have been given.
The nineteenth assignment of error is, that the court erred in instructing that "if the defect in the car was latent and not known to plaintiff, and could not be known by the exercise of ordinary care, then the duty was on the master to acquaint him with the defect, if any exists."
The master would not be liable for an injury received by the servant from a latent defect in the car, unless by the exercise of proper care the master ought to have known of its existence. If he did know of its existence, or if he with proper care could have known it, his duty would be to remedy it rather than to warn the servant. He might escape liability by acquainting the servant with the fact, if the latter continued in the service and assumed the risk. But we can not see that this instruction had any proper application to the facts of the case.
There was testimony that the spring of the drawhead was defective, and that some portions of the castings about it were broken at a date subsequent to appellee's injury. These are the only particulars in which the evidence tended to show defects which might in any sense be considered latent. If these defects existed at the time appellee was hurt, and the facts showed that appellants knew or with proper care ought to have known of them, their duty was, as before stated, to repair them; and their failure to inform appellee of these conditions could neither increase nor diminish their liability. It was claimed that the car was defectively constructed in its coupling attachments, and whether it was or not was properly left to the jury. But the imperfections which were claimed to exist other than those just mentioned were not latent defects.
The third special charge asked by appellants embraced several distinct propositions: First, that it was plaintiff's duty to have acquainted himself with the general duties of the position. Second, that he assumed at his peril the dangers and risk naturally and usually incident to his employment, including the dangers and risk of such defects as were reasonably open to his ordinary inspection under the circumstances. Third, that if he knew that the drawhead was defective, or if the defects were open and visible, and failed to notify defendants of the danger of same, and without objection and protest continued in defendants' service, he would be presumed to have assumed the risk incident to the defects.
The court in its general charge gave sufficiently the substance of the first two rules. The effect of the third could be inferred, perhaps, from the language used in the general charge, and in another special instruction given at request of appellant. But the rule there laid down is nowhere pointedly given to the jury. If it had been embodied in a separate request it would have been proper for the court to give it. But *Page 266 
in asking special charges parties ought not to so connect propositions contained in the general charge with others not given as to make it necessary for the court to unduly repeat the same instruction.
It can be easily perceived how such a practice would lead to serious irregularities, but if there were no other ground for reversal, we would not feel justified in holding this to be an error.
The fourth charge requested should have been given. It stated correctly the law, and the several propositions it contains were not given in the charge with such distinctness as to render it unnecessary.
The fifth requested instruction, we have already seen, was improperly refused. Both propositions in it announced law directly applicable to the facts.
The sixth and thirteenth special charges were both properly refused. The sixth was, that appellee in accepting employment assumed to understand the service, and to be competent to discharge the duty of brakeman, unless the evidence shows that in the contract of employment defendant assumed to instruct him with reference to his duty and the dangers incident to the service.
No question as to the duty of the master to instruct the servant as to his general duties was properly involved in the case. It was claimed, however, by appellee, that the car by which he was hurt was of an unusual make and caused extra danger to him in coupling it, and the duty of appellants to warn him of the danger to result from the use of such car was in question. Such an instruction as that requested might easily have been misapplied by the jury as controlling this issue.
The thirteenth requested instruction was based upon a rule of appellants, as follows: "Great care must be used in coupling and uncoupling cars. Do not go between cars unless they are moving at a slow and safe speed, nor attempt to make any coupling unless the drawbars and other coupling appliances are known to be in good order."
The special charge requested the court to charge the jury, that if plaintiff did not use great care in making the coupling, or went between the cars when the same were not going at a safe rate of speed, or attempted to make the coupling when the drawbars or other coupling appliances were not known by plaintiff to be in good order, plaintiff could not recover.
The court had charged in effect that appellee was bound to know the rules of appellants, and that if his injury resulted from his failure in this respect he could not recover, and that his inability to read would not exempt him from this duty.
There was evidence that appellee could not read well, and did not know of the rule in question.
It was the duty of appellants to furnish cars with reasonably safe coupling appliances in good order, so far as the exercise of ordinary care *Page 267 
would enable them to do so. Appellee had the right to assume that this duty had been discharged, and that the couplings of the car were in proper order, until he knew, or by the exercise of ordinary care ought to have known, the contrary. It was not his duty to examine or inspect the attachments of the car, but this duty the law devolved upon the master, so far as its performance was involved in the care required of him. The effect of the instruction requested, if not of the charge actually given, was to reverse the positions of the master and servant in this respect.
It imposed upon the servant a duty not warranted by law.
The first part of the rule contains cautions which it would doubtless be the duty of the servant to observe without a rule. But the latter portion, which requires the servant to know that the coupling appliances are in good order before going between the cars, should not be given as the law of the case.
The sixteenth assignment brings into question the insufficiency of the evidence to sustain the verdict.
We can not say that there is not enough evidence in the case to sustain a verdict for appellee, though on several points it is quite debatable.
The judgment is reversed and the cause remanded.
Reversed and remanded.